UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51563 TEXADA VENTURES INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 98-0374224 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 421 9th Street Manhattan Beach, California (Address of Principal Executive Offices) (Zip Code) (424) 247-9261 (Registrant’s Telephone Number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the Registrant isoa large accelerated filer, oan accelerated file, oa non-accelerated filer, oroa smaller reporting company (as defined in Rule 12b-2 of the Exchange Act) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYesoNo Number of shares of issuer’s common stock outstanding as of October 4, 2011:31,516,763 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 3 Item 1:Financial Statements 3 Balance Sheets, August 31, 2011 (unaudited) and November 30, 2010 4 Statements of Operations for the nine and three months ended August 31, 2011 and 2010 and from the date of inception on October 17, 2001 through August 31, 2011 (unaudited) 5 Statements of Cash Flows for the nine months ended August 31, 2011 and 2010 and from the date of inception on October 17, 2001 through August 31, 2011 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3:Qualitative and Quantitative Disclosures About Market Risk 27 Item 4:Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1:Legal Proceedings 28 Item 1A:Risk Factors 28 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3:Defaults Upon Senior Securities 28 Item 4:[Removed and Reserved] 28 Item 5:Other Information 28 Item 6:Exhibits 29 Signatures
